DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1-15, filed as preliminary amendment, are currently pending and have been considered below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201811533410.7 filed on 12/14/2018.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites following :
dividing a structure of a seismic isolation/vibration reduction system into a plurality of substructures, and defining a substructure where the seismic isolation/vibration reduction device is located as a target substructure.
It is not clear from this claim if seismic isolation and vibration reduction are two separate device or not. Or if they indicate a result of division between seismic isolation and vibration reduction? Are they two separate embodiment or they are housed in same unit and the names are interchangeable? According to Fig 1 and 2 and specification, page 5 they are two separate embodiments. If that is true are they performing same process steps? Neither the claim nor the whole disclosure clearly explains and specifies what these two unit can be. Thus “seismic isolation/vibration reduction system” is unclear and indefinite and rejected based on 112(b).
Dependent claims 2-5 and 12-14 fail to further clarify this term and hence are rejected too.
Independent claim 6 is rejected for similar reason.
Dependent claims 7-9 fails to further clarify this term and hence are rejected too.
For purpose of examination Examiner has interpreted the term as seismic isolation system which also facilitate vibration reduction.
Claim 4 recites 
“θ to express the linear stiffness and the damping coefficient of the seismic isolation/vibration reduction device and the linear stiffness and the damping coefficient of the target substructure.”
The definition of θ is not clear. Does θ presents “linear stiffness” or the “damping coefficient”? How can same symbol present both parameters? Or these two parameters “linear stiffness” and “damping coefficient” are interchangeable. It is not clear if θ is for the “seismic isolation/vibration reduction device” or for “the target substructure.” Thus this is unclear and indefinite and so rejected based on 112(b).
Claims 8, 11, and 13 are rejected for similar reason.
For purpose of examination Examiner has interpreted the term as stiffness for any structure.
Claims 5, 9, 11, 14, and 15 are rejected based on 112(b). These claims used the symbol ηnon and fnon. There is no clear definition given for these symbols in the claim language. Thus they are indefinite and unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4,6 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over  Mu et al. ("Adaptive Extended Kalman Filter for Parameter Tracking of Base-isolated Structure under Unknown Seismic Input", T.F. Mu et al , 2013, Proceedings of 2013 10th International Bhurban Conference on Applied Sciences & Technology (IBCAST) Islamabad, Pakistan, 15th - 19th January, 2013 ), (hereinafter Mu)  and further in view of Subrahmanyan ( US 6999909 B1) (hereinafter Subrahmanyan).
 Regarding claim 1 Mu teaches 
A real-time identification method for a nonlinear characteristic of a model- free in-service seismic isolation/vibration reduction device driven based on monitoring data, comprising ( Page 84, Introduction , “ Consequently, valid data signal processing methodologies are demanded to  efficiently analyze the vibration testing data, leading to
Real-time monitoring the state of the structure”) 
dividing a structure of a seismic isolation/vibration reduction system into a plurality of substructures, and defining a substructure where the seismic isolation/vibration reduction device is located as a target substructure (Page 85 -86, Section A –Experimental setup, “respectively. Considering the structure as a discretized (i.e. divided) 4-DOF shear-beam model, the stiffness of each layer (i.e. target structure) was obtained as kl= 50.9kN/m, k2= 45.9kN/m, k3= 46. IkN/m and k4= 55.4kN/m respectively, using the finite element method (FEM),” Also in page 86, Fig 1, “The damage in upper layer is reflected by the stiffness reduction. To simulate the stiffness reduction, a stiffness element device (SED) with an effective stiffness, was fixed in the upper layer, so the stiffness of upper layer was increased by some extent due to the air pressure [5].”); and 
using a General Extended Kalman filter with unknown inputs (GEKF-UI) to identify a linear stiffness and a damping coefficient of the target substructure (Abstract, “Herein, and an adaptive extended Kalman filter approach for structural parameter tracking under unknown seismic input, which is referred to as AEKF-UI approach, is developed to on-line track the base-isolated structural time-varying parameters, including the , 
Mu is silent with regards to 
identify a linear stiffness and a damping coefficient of the seismic isolation/vibration reduction device 
external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation/vibration reduction system is in a linear state. 
Subrahmanyan teaches 
identify a linear stiffness and a damping coefficient of the seismic isolation/vibration reduction device (COL2, line 20-25, optimal mount damping mount reads on seismic isolation or vibration reduction. K- stiffness and B –damping coefficient)   a
external excitation (COL 1, external disturbance) on the seismic isolation/vibration reduction device is small so that the seismic isolation/vibration reduction system 
 is in a linear state (COL3, “132 is decreased, better attenuation of the seismic vibrations is obtained. For example, Servo track writers and Spin Stands are often isolated by pneumatic mounts having isolation natural frequencies as low as 2 HZ. Such Soft isolation mounts attenuate (i.e. stops the effects of external excitation) external vibrations due to Seismic disturbances at extremely low frequencies (i.e. small external excitation)”. Based on this explanation it is clear that the low frequency excitation is so small that it does not changes any state of the mount (i.e. seismic isolation device) and keep it in linear state).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the stiffness and 
Regarding claim 3 the combination of Mu and Subrahmanyan teaches 
the limitations of claim 1.
Mu further teaches 
wherein in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation/vibration reduction system is in a linear state, a motion equation of the target substructure is: 
    PNG
    media_image1.png
    26
    724
    media_image1.png
    Greyscale
  2U.S. PATENT APPLICATION SERIAL NO. 16/713,268 PRELIMINARY AMENDMENT ATTORNEY DOCKET NO. 4667.0002C wherein, Mr, Cr and Kr are mass, damping and stiffness matrices of the target substructure, respectively; 
    PNG
    media_image2.png
    38
    180
    media_image2.png
    Greyscale
 are acceleration, velocity and displacement vectors of the target substructure, respectively; fr (t) is the external excitation received by the target substructure; fg (t) is a force of an adjacent substructure on the target substructure;  and ηr and ηgare position matrices of the external excitation and the force; C’ and K’ are additional damping and stiffness provided by the seismic isolation/vibration reduction device to the system structure; 7u is a position matrix of the external excitation fu (t) ( Page 84, Section II , equation 1 and page 85 first column presents same equation and mathematical concept ).
Regarding claim 4 the combination of Mu and Subrahmanyan teaches 
the limitations of claim 1. 
Mu further teaches  an extended vector Z [ xT x’T θT] T is established, and the GEKF-UI is used to obtain θ to express the linear stiffness and the damping coefficient of the seismic isolation/vibration reduction device and the linear stiffness and the damping coefficient of the target substructure (Page 85, ‘Some acceleration responses and none or some of external excitations are measured, whereas the unknown displacement and velocity responses, the unknown parametric vector as well as the unmeasured excitations are to be estimated. Here, the extended state vector is represented”, equation 2).
Mu is silent with regards to wherein in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation /vibration device is in a linear state.
Subrahmanyan teaches 
wherein in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation /vibration device is in a linear state (COL3, “132 is decreased, better attenuation of the seismic vibrations is obtained. For example, Servo track writers and Spin Stands are often isolated by pneumatic mounts having isolation natural frequencies as low as 2 HZ. Such Soft isolation mounts attenuate (i.e. stops the effects of external excitation) external vibrations due to Seismic disturbances at extremely low frequencies (i.e. small external excitation)”. Based on this explanation it is clear that the low frequency excitation is so small that it does not changes any state of the mount (i.e. seismic isolation device) and keep it in linear state).


Regarding claim 6 Mu teaches 
A real-time identification device  for a nonlinear characteristic of a model- free in-service seismic isolation/vibration reduction device driven based on monitoring data, comprising ( Page 84, Introduction , “ Consequently, valid data signal processing methodologies are demanded to  efficiently analyze the vibration testing data, leading to
Real-time monitoring the state of the structure”) 
a dividing module for dividing a structure of a seismic isolation/vibration reduction system into a plurality of substructures, and defining a substructure where the seismic isolation/vibration reduction device is located as a target substructure (Page 85 -86, Section A –Experimental setup, “respectively. Considering the structure as a discretized (i.e. divided) 4-DOF shear-beam model, the stiffness of each layer (i.e. target structure) was obtained as kl= 50.9kN/m, k2= 45.9kN/m, k3= 46. IkN/m and k4= 55.4kN/m respectively, using the finite element method (FEM),” Also in page 86, Fig 1, “The damage in upper layer is reflected by the stiffness reduction. To simulate the stiffness ; and 
a GEKF-UI identification module ,for   using a GEKF-UI to identify a  linear stiffness and a damping coefficient of the target substructure (Abstract , “Herein, an adaptive extended Kalman filter approach for structural parameter tracking under unknown seismic input, which is referred to as AEKF-UI approach, is developed to on-line track the base-isolated structural time-varying parameters, including the damping, stiffness, nonlinear hysteretic parameters, etc., and identify the unmeasured seismic input.”), 
Mu is silent with regards to 
identify a linear stiffness and a damping coefficient of the seismic isolation/vibration reduction device 
external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation/vibration reduction system is in a linear state. 
Subrahmanyan teaches 
identify a linear stiffness and a damping coefficient of the seismic isolation/vibration reduction device (COL2, line 20-25, optimal mount damping mount reads on seismic isolation or vibration reduction. K- stiffness and B –damping coefficient)   a
external excitation (COL 1, external disturbance) on the seismic isolation/vibration reduction device is small so that the seismic isolation/vibration reduction system 
 is in a linear state (COL3, “132 is decreased, better attenuation of the seismic vibrations is obtained. For example, Servo track writers and Spin Stands are often isolated by pneumatic mounts having isolation natural frequencies as low as 2 HZ. Such . Based on this explanation it is clear that the low frequency excitation is so small that it does not changes any state of the mount (i.e. seismic isolation device) and keep it in linear state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the stiffness and damping calculation for seismic isolation device as taught by Subrahmanyan into the calculation of stiffness and damping of structure of Mu since the technique of Subrahmanyan is applied on any vibrating structure including the seismic isolation device. Therefore, this technique would facilitate better estimation of overall seismic effects on structure which is facing external adverse forces by evaluating the stiffness and damping of seismic isolation device (Subrahmanyan, COL 1, line 24-55, COL 3, line 28-45).

Regarding claim 8 the combination of Mu and Subrahmanyan teaches 
the limitations of claim 6.
Mu further teaches 
wherein in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation/vibration reduction system is in a linear state, a motion equation of the target substructure is: 
    PNG
    media_image1.png
    26
    724
    media_image1.png
    Greyscale
  2U.S. PATENT APPLICATION SERIAL NO. 16/713,268 PRELIMINARY AMENDMENT ATTORNEY DOCKET NO. 4667.0002C wherein, Mr, Cr and Kr are mass, damping and stiffness matrices of the target substructure, respectively; 
    PNG
    media_image2.png
    38
    180
    media_image2.png
    Greyscale
 are acceleration, velocity and displacement vectors of the target substructure, respectively; fr (t) is the external excitation received by the target substructure; fg (t) is a force of an adjacent substructure on the target substructure;  and ηr and ηgare position matrices of the external excitation and the force; C’ and K’ are additional damping and stiffness provided by the seismic isolation/vibration reduction device to the system structure; 7u is a position matrix of the external excitation fu (t) ( Page 84, Section II , equation 1 and page 85 first column presents same equation and mathematical concept )
, an extended vector Z [ xT x’T θT] T is established, and the GEKF-UI is used to obtain θ to express the linear stiffness and the damping coefficient of the seismic isolation/vibration reduction device and the linear stiffness and the damping coefficient of the target substructure (Page 85, ‘Some acceleration responses and none or some of
external excitations are measured, whereas the unknown displacement and velocity responses, the unknown parametric vector as well as the unmeasured excitations
are to be estimated. Here, the extended state vector is represented”, equation 2).

Claims 2, 7,10 and 12-13   are rejected under 35 U.S.C. 103 as being unpatentable over  Mu  in view of Subrahmanyan and further in view of Chang et al. (US 20200063824 A1)(hereinafter Chang). 
Regarding claim 2 and 7 the combination of Mu and Subrahmanyan teaches the limitations of claim 1 and 6 respectively.
Mu further teaches 
using a General Kalman filter with unknown inputs (GKF-UI) (to identify a nonlinear restoring force received by the target substructure by the linear stiffness and the damping coefficient of the seismic isolation/vibration reduction device and the linear stiffness and the damping coefficient of the target substructure (Abstract)    , so that the seismic isolation/vibration reduction device generates a nonlinear force (Page 86, Section B, “Hysteric Nonlinear behavior” , RT represents restoring force in equation 16. Section C and C1 further explains the restoring force using example as earthquake which is the external force.).
Mu is silent with regards to 
 in the case that the external excitation on the seismic isolation/vibration reduction device is large.
Chang teaches 
in the case that the external excitation on the seismic isolation/vibration reduction device is large ( Para[0032], “As for large earthquakes (larger displacement)(i.e. external large force) , the system with the vertically or obliquely installed damper exhibits larger damping ratio to effectively control the displacement of the vibration isolation layer and provide effective damping mechanism.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include using large external force such as earthquake as taught by Chang into Mu as modified by Subrahmanyan into the earthquake of Mu since the technique of Chang is applied on earthquake. Therefore, this technique use earthquake as the large external force will facilitate to evaluate the effect of earthquake over any structure by using nonlinear mathematical calculation.

Regarding claim 10 the combination of Mu, Subrahmanyan, and Chang teaches the limitations of claim 7.
Mu further teaches 
wherein in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation/vibration reduction system is in a linear state, a motion equation of the target substructure is: 
    PNG
    media_image1.png
    26
    724
    media_image1.png
    Greyscale
  2U.S. PATENT APPLICATION SERIAL NO. 16/713,268 PRELIMINARY AMENDMENT ATTORNEY DOCKET NO. 4667.0002C wherein, Mr, Cr and Kr are mass, damping and stiffness matrices of the target substructure, respectively; 
    PNG
    media_image2.png
    38
    180
    media_image2.png
    Greyscale
 are acceleration, velocity and displacement vectors of the target substructure, respectively; fr (t) is the external excitation received by the target substructure; fg (t) is a force of an adjacent substructure on the target substructure;  and ηr and ηgare position matrices of the external excitation and the force; C’ and K’ are additional damping and stiffness provided by the seismic isolation/vibration reduction device to the system structure; 7u is a position matrix of the external excitation fu (t) ( Page 84, Section II , equation 1 and page 85 first column presents same equation and mathematical concept )
, an extended vector Z [ xT x’T θT] T is established, and the GEKF-UI is used to obtain θ to express the linear stiffness and the damping coefficient of the seismic isolation/vibration reduction device and the linear stiffness and the damping coefficient of the target substructure (Page 85, ‘Some acceleration responses and none or some of
external excitations are measured, whereas the unknown displacement and velocity responses, the unknown parametric vector as well as the unmeasured excitations
are to be estimated. Here, the extended state vector is represented”, equation 2).

Regarding claim 12 the combination of Mu, Subrahmanyan, and Chang teaches the limitations of claim 2.
Mu further teaches 
wherein in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation/vibration reduction system is in a linear state, a motion equation of the target substructure is: 
    PNG
    media_image1.png
    26
    724
    media_image1.png
    Greyscale
  2U.S. PATENT APPLICATION SERIAL NO. 16/713,268 PRELIMINARY AMENDMENT ATTORNEY DOCKET NO. 4667.0002C wherein, Mr, Cr and Kr are mass, damping and stiffness matrices of the target substructure, respectively; 
    PNG
    media_image2.png
    38
    180
    media_image2.png
    Greyscale
 are acceleration, velocity and displacement vectors of the target substructure, respectively; fr (t) is the external excitation received by the target substructure; fg (t) is a force of an adjacent substructure on the target substructure;  and ηr and ηgare position matrices of the external excitation and the force; C’ and K’ are additional damping and stiffness provided by the seismic isolation/vibration reduction device to the system structure; 7u is a position matrix of the external excitation fu (t) ( Page 84, Section II , equation 1 and page 85 first column presents same equation and mathematical concept )

Regarding claim 13 the combination of Mu, Subrahmanyan, and Chang teaches the limitations of claim 12. 
Mu further teaches 
 an extended vector Z [ xT x’T θT] T is established, and the GEKF-UI is used to obtain θ to express the linear stiffness and the damping coefficient of the seismic isolation/vibration reduction device and the linear stiffness and the damping coefficient of the target substructure (Page 85, ‘Some acceleration responses and none or some of
External excitations are measured, whereas the unknown displacement and velocity responses, the unknown parametric vector as well as the unmeasured excitations
are to be estimated. Here, the extended state vector is represented”, equation 2).
Mu is silent with regards to wherein in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation /vibration device is in a linear state
Subrahmanyan teaches 
Wherein in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation /vibration device is in a linear state (COL3, “132 is decreased, better attenuation of the seismic vibrations is obtained. For example, Servo track writers and Spin Stands are often isolated by pneumatic mounts having isolation natural frequencies as low as 2 HZ. Such Soft isolation mounts attenuate (i.e. stops the effects of external excitation) external vibrations due to Seismic disturbances at extremely low frequencies (i.e. small external excitation)”. Based on this explanation it is clear that the low frequency excitation is so small that it does not changes any state of the mount (i.e. seismic isolation device) and keep it in linear state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the stiffness and damping calculation for seismic isolation device as taught by Subrahmanyan into the calculation of stiffness and damping of structure of Mu since the technique of Subrahmanyan is applied on any vibrating structure including the seismic isolation device. Therefore, this .

Claims 5,9,11,15  are rejected under 35 U.S.C. 103 as being unpatentable over  Mu  in view of Subrahmanyan and further in view of Chang.
Regarding claim 5 the combination of Mu, Subrahmanyan, and Chang teaches
The limitations of claim 2.
Mu further teaches 
So that the seismic isolation/vibration reduction device generates a nonlinear force, a motion equation of the target substructure is (Page 86, Section B equation 16, hysteretic non-linear behavior):

    PNG
    media_image1.png
    26
    724
    media_image1.png
    Greyscale

wherein Cr and Kr are identified values in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation/vibration reduction system is in a linear state; the GKF-UI is used to identify fu (t) by observing a response of a partial structure; 
Mu is silent with regards to wherein in the case that the external excitation on the seismic isolation/vibration reduction device is large.
Chang further teaches 
wherein in the case that the external excitation on the seismic isolation/vibration reduction device is large( Para[0032], “As for large earthquakes (larger displacement)(i.e. external large force) , the system with the vertically or obliquely installed damper exhibits larger damping ratio to effectively control the displacement of the vibration isolation layer and provide effective damping mechanism.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include using large external force such as earthquake as taught by Chang into Mu as modified by Subrahmanyan into the earthquake of Mu since the technique of Chang is applied on earthquake. Therefore, this technique use earthquake as the large external force will facilitate to evaluate the effect of earthquake over any structure by using nonlinear mathematical calculation.
The combination of Mu, Subrahmanyan, and Chang does not explicitly teach 
so that the seismic isolation/vibration reduction device generates a nonlinear force, a motion equation of the target substructure is 

    PNG
    media_image3.png
    37
    620
    media_image3.png
    Greyscale

wherein Cr and Kr are identified values in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation/vibration reduction system is in a linear state; the GKF-UI is used to identify fu (t) by observing a response of a partial structure; the nonlinear force generated by the vibration reduction/seismic isolation device is identified based on the identified fu (t) and 

    PNG
    media_image4.png
    41
    185
    media_image4.png
    Greyscale

(Mu teaches about nonlinear behavior but does not explicitly presents the equation as claimed) 
However the equation of motion and force for nonlinear case is nothing but adding nonlinear component for position matrix in equation. Therefore it will be obvious for any ordinary skill in the art to combine the teaching of Mu to modify the equation presented 

Regarding claim 11 the combination of Mu, Subrahmanyan, and Chang teaches the limitations of claim 7.
Mu further teaches 
so that the seismic isolation/vibration reduction device generates a nonlinear force, a motion equation of the target substructure is (Page 86, Section B equation 16, hysteretic non-linear behavior):

    PNG
    media_image1.png
    26
    724
    media_image1.png
    Greyscale

Wherein Cr and Kr are identified values in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation/vibration reduction system is in a linear state; the GKF-UI is used to identify fu (t) by observing a response of a partial structure; 
Mu is silent with regards to wherein in the case that the external excitation on the seismic isolation/vibration reduction device is large.
Chang further teaches 
wherein in the case that the external excitation on the seismic isolation/vibration reduction device is large( Para[0032], “As for large earthquakes (larger displacement)(i.e. external large force) , the system with the vertically or obliquely installed damper exhibits larger damping ratio to effectively control the displacement of the vibration isolation layer and provide effective damping mechanism.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include using large external force such as earthquake as taught by Chang into Mu as modified by Subrahmanyan into the earthquake of Mu since the technique of Chang is applied on earthquake. Therefore, this technique use earthquake as the large external force will facilitate to evaluate the effect of earthquake over any structure by using nonlinear mathematical calculation.
The combination of Mu, Subrahmanyan, and Chang does not explicitly teach 
so that the seismic isolation/vibration reduction device generates a nonlinear force, a motion equation of the target substructure is 

    PNG
    media_image3.png
    37
    620
    media_image3.png
    Greyscale

wherein Cr and Kr are identified values in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation/vibration reduction system is in a linear state; the GKF-UI is used to identify fu (t) by observing a response of a partial structure; the nonlinear force generated by the vibration reduction/seismic isolation device is identified based on the identified fu (t) and 

    PNG
    media_image4.png
    41
    185
    media_image4.png
    Greyscale

(Mu teaches about nonlinear behavior but does not explicitly presents the equation as claimed) 
However the equation of motion and force for nonlinear case is nothing but adding nonlinear component for position matrix in equation. Therefore it will be obvious for any ordinary skill in the art to combine the teaching of Mu to modify the equation presented 

Regarding claim 9 the combination of Mu and Subrahmanyan teaches 
the limitations of claim 6.
Mu further teaches 
so that the seismic isolation/vibration reduction device generates a nonlinear force, a motion equation of the target substructure is (Page 86, Section B equation 16, hysteretic non-linear behavior):

    PNG
    media_image1.png
    26
    724
    media_image1.png
    Greyscale

wherein Cr and Kr are identified values in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation/vibration reduction system is in a linear state; the GKF-UI is used to identify fu (t) by observing a response of a partial structure; 
Mu does not explicitly teach 
so that the seismic isolation/vibration reduction device generates a nonlinear force, a motion equation of the target substructure is 

    PNG
    media_image3.png
    37
    620
    media_image3.png
    Greyscale

wherein Cr and Kr are identified values in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation/vibration reduction system is in a linear state; the GKF-UI is used to identify fu (t) by observing a response of a partial structure; the nonlinear force generated by the vibration reduction/seismic isolation device is identified based on the identified fu (t) and 

    PNG
    media_image4.png
    41
    185
    media_image4.png
    Greyscale

(Mu teaches about nonlinear behavior but does not explicitly presents the equation as claimed) 
However the equation of motion and force for nonlinear case is nothing but adding nonlinear component for position matrix in equation. Therefore it will be obvious for any ordinary skill in the art to combine the teaching of Mu to modify the equation presented in page 84 and 1 to present the nonlinear version for the purpose of determining the overall damping behavior during nonlinear situation. This nonlinear evaluation would further enhance prediction of structural condition when large external force such as earthquake been applied.
The combination of Mu and Subrahmanyan is silent with regards to 
wherein in the case that the external excitation on the seismic isolation/vibration reduction device is large
Chang further teaches 
wherein in the case that the external excitation on the seismic isolation/vibration reduction device is large( Para[0032], “As for large earthquakes (larger displacement)(i.e. external large force) , the system with the vertically or obliquely installed damper exhibits larger damping ratio to effectively control the displacement of the vibration isolation layer and provide effective damping mechanism.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include using large external force such  into the earthquake of Mu since the technique of Chang is applied on earthquake. Therefore, this technique use earthquake as the large external force will facilitate to evaluate the effect of earthquake over any structure by using nonlinear mathematical calculation.

Regarding claim 5 the combination of Mu, Subrahmanyan, and Chang teaches the limitations of claim 2.
Mu further teaches 
so that the seismic isolation/vibration reduction device generates a nonlinear force, a motion equation of the target substructure is (Page 86, Section B equation 16, hysteretic non-linear behavior):

    PNG
    media_image1.png
    26
    724
    media_image1.png
    Greyscale

wherein Cr and Kr are identified values in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation/vibration reduction system is in a linear state; the GKF-UI is used to identify fu (t) by observing a response of a partial structure; 
Mu is silent with regards to wherein in the case that the external excitation on the seismic isolation/vibration reduction device is large.
Chang further teaches 
wherein in the case that the external excitation on the seismic isolation/vibration reduction device is large( Para[0032], “As for large earthquakes (larger displacement)(i.e. external large force) , the system with the vertically or obliquely installed damper exhibits larger damping ratio to effectively control the displacement of the vibration isolation layer and provide effective damping mechanism.”).
The combination of Mu, Subrahmanyan, and Chang does not explicitly teach 
so that the seismic isolation/vibration reduction device generates a nonlinear force, a motion equation of the target substructure is 

    PNG
    media_image3.png
    37
    620
    media_image3.png
    Greyscale

wherein Cr and Kr are identified values in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation/vibration reduction system is in a linear state; the GKF-UI is used to identify fu (t) by observing a response of a partial structure; the nonlinear force generated by the vibration reduction/seismic isolation device is identified based on the identified fu (t) and 

    PNG
    media_image4.png
    41
    185
    media_image4.png
    Greyscale

(Mu teaches about nonlinear behavior but does not explicitly presents the equation as claimed) 
However the equation of motion and force for nonlinear case is nothing but adding nonlinear component for position matrix in equation. Therefore it will be obvious for any ordinary skill in the art to combine the teaching of Mu to modify the equation presented in page 84 and 1 to present the nonlinear version for the purpose of determining the overall damping behavior during nonlinear situation. This nonlinear evaluation would further enhance prediction of structural condition when large external force such as earthquake been applied.


Regarding claim 14 the combination of Mu and Subrahmanyan teaches 
the limitations of claim 4.
Mu further teaches 
So that the seismic isolation/vibration reduction device generates a nonlinear force, a motion equation of the target substructure is (Page 86, Section B equation 16, hysteretic non-linear behavior):

    PNG
    media_image1.png
    26
    724
    media_image1.png
    Greyscale

wherein Cr and Kr are identified values in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation/vibration reduction system is in a linear state; the GKF-UI is used to identify fu (t) by observing a response of a partial structure; 
Mu does not explicitly teach 
so that the seismic isolation/vibration reduction device generates a nonlinear force, a motion equation of the target substructure is 

    PNG
    media_image3.png
    37
    620
    media_image3.png
    Greyscale

wherein Cr and Kr are identified values in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation/vibration reduction system is in a linear state; the GKF-UI is used to identify fu (t) by observing a response of a partial structure; the nonlinear force generated by the vibration reduction/seismic isolation device is identified based on the identified fu (t) and 

    PNG
    media_image4.png
    41
    185
    media_image4.png
    Greyscale

(Mu teaches about nonlinear behavior but does not explicitly presents the equation as claimed) 

The combination of Mu and Subrahmanyan is silent with regards to 
wherein in the case that the external excitation on the seismic isolation/vibration reduction device is large
Chang further teaches 
wherein in the case that the external excitation on the seismic isolation/vibration reduction device is large( Para[0032], “As for large earthquakes (larger displacement)(i.e. external large force) , the system with the vertically or obliquely installed damper exhibits larger damping ratio to effectively control the displacement of the vibration isolation layer and provide effective damping mechanism.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include using large external force such as earthquake as taught by Chang in view of Mu and Subrahmanyan into the earthquake of Mu since the technique of Chang is applied on earthquake. Therefore, this technique use earthquake as the large external force will facilitate to evaluate the effect of earthquake over any structure by using nonlinear mathematical calculation.



Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Bouzinov et al. (US 2017/0177769 A1) – This art teaches finite element mode structural dynamic system to determine damping and stiffness (Abstract).
Hsieh et al. (“Optimal Filtering Methods to Structural Damage Estimation under Ground Excitation”, Hindawi Publishing Corporation The Scientific World Journal Volume 2013, Article ID 528109, 12 pages)- This art teaches use of Kalman filter for determining the locations of the damage stiffness in structures.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA SULTANA
Examiner
Art Unit 2862


/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        1/26/2022